Citation Nr: 1105530	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-30 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to April 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that new and material evidence had not 
been submitted to reopen previously denied claims of service 
connection for a right ankle disability, a left ankle disability, 
and a left knee disability.  The appellant perfected an appeal of 
the RO's determination via his submission of a timely VA Form 9 
in September 2008.

Before the matter was certified to the Board, in a September 2009 
rating decision, the RO granted service connection for a left 
ankle disability and a left knee disability, both effective 
August 4, 2006, and assigned initial 20 percent and 10 percent 
ratings, respectively.  

The grant of service connection for left ankle and left knee 
disabilities constitutes a full award of the benefits sought on 
appeal with respect to these issues.  See Grantham v. Brown, 114 
F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before 
the Board contains no indication that the appellant initiated an 
appeal with the initial ratings or effective date assigned.  
Thus, those matters are not in appellate status.  Grantham, 114 
F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of 
disagreement must be filed to initiate appellate review of 
"downstream" elements such as the disability rating or 
effective date assigned).

In May 2010, the appellant testified at a Board hearing at the RO 
with respect to the remaining issue on appeal.  




FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO denied the 
appellant's original claim of service connection for a right 
ankle disability.  Although he was duly notified of the RO's 
decision and his appellate rights, he did not perfect an appeal 
within the applicable time period.

2.  The evidence received since the final August 2001 rating 
decision denying service connection for a right ankle disability 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating the 
claim. 

3.  The most probative evidence establishes that the appellant's 
current right ankle disability is causally related to injury 
sustained during active service.  


CONCLUSIONS OF LAW

1.  The August 2001 rating decision which denied service 
connection for a right ankle disability is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a right ankle 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

3.  A right ankle disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

In pertinent part, the appellant's service treatment records show 
that in May 1968, he sought treatment for pain in his right foot.  
He was treated with an Ace bandage and aspirin.  

In November 1971, the appellant sought treatment after he fell 
and landed on his left ankle.  Examination showed edema, 
tenderness and limitation of motion.  X-ray studies were 
reportedly performed, but the radiographic reports are not of 
record.  The assessment was sprain, left ankle and foot.  The 
appellant was treated with an Ace wrap, crutches, and limited 
duty for one week.

In January 1972, the appellant reported continued left ankle 
pain.  Repeat X-ray studies were reportedly negative, although 
the radiographic reports are not of record.  The assessment was 
sprained ankle-torn ligaments.  On February 5, 1972, the 
appellant was fitted with a short walking cast on the left ankle.  
The cast was thereafter replaced on two occasions.  On February 
23, 1972, the left ankle cast was removed.

On March 2, 1972, the appellant reported that he had twisted his 
ankle again.  Records fail to designate whether his complaints 
pertained to the right or left ankle, although it appears to be 
the left ankle in light of the appellant's report that he twisted 
his ankle "again" and references by his physician to 
"recasting" of the ankle.  Approximately two weeks later, the 
cast was redone after the appellant reported that it felt too 
loose.  On March 20, 1972, the appellant's cast, apparently on 
the left ankle, was removed.

On March 24, 1972, the appellant sought treatment after he fell 
off a boardwalk and injured his ankle.  Unfortunately, the 
handwritten record is somewhat unclear, but it appears to note 
that the appellant injured his "right" ankle on this occasion.  
The diagnosis was sprain, probable partial tear of the deltoid 
ligament.  He was ordered to stay off his feet for the next 48 
hours.  On follow-up on April 3, 1972, the appellant reported 
that he had injured his ankle about 10 days prior and that pain 
was still present.  

At the appellant's April 1972 military separation medical 
examination, no pertinent abnormalities of either ankle were 
identified.  

In December 2000, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including right and left ankle 
disabilities.  

In support of his claim, the appellant submitted VA clinical 
records showing that in May 2000, he sought treatment for several 
complaints, including chronic ankle pain.  He reported that he 
had sustained injury to both of his ankles during service.  X-ray 
studies showed osteoarthritic changes involving both ankle 
joints.  The assessments included old injuries of the left and 
right ankles.  

In an August 2001 rating decision, the RO, inter alia, denied 
service connection for right and left ankle disabilities, finding 
that chronic right and left ankle disabilities were not present 
during service and there was no evidence linking the appellant's 
post-service ankle arthritis to service.  He was notified of the 
RO's decision and his appellate rights in an August 2001 letter.  

In June 2002, the appellant initiated an appeal of the RO's 
decision  He argued that his service medical records clearly 
supported an award of service connection.  

In September 2003, the RO issued a Statement of the Case 
addressing, inter alia, the issues of service connection for 
right and left ankle disabilities.  In an attached cover letter, 
the appellant was again advised of the time limit for perfecting 
his appeal.  

In August 2006, nearly three years later, the RO received a 
statement from the appellant requesting the status of his 
"pending appeal."  He submitted a copy of an unsigned VA Form 9 
and stated that he had submitted the document in October 2003, 
prior to the expiration of the appeal period.  

In an August 2006 letter, the RO advised the appellant that they 
had no record of having receiving a substantive appeal from him 
in October 2003.  He was advised that the VA Form 9 he had 
submitted in August 2006 was untimely.  

In December 2007, the appellant requested reopening of his 
previously filed claims of service connection, including service 
connection for right and left ankle disabilities.

In support of his claim, the RO received VA clinical records, 
dated from April 2005 to March 2009.  In pertinent part, these 
records show that in October 2007, the appellant complained of 
ankle pain for the past two days.  He was noted to have deep vein 
thrombosis.  In March 2009, the appellant's complaints included 
ankle pain.  The examiner noted that the appellant had provided 
him with copies of his service medical records which contained 
"clear evidence of injuries to ankles which required repeated 
recasting for total of 3 times to each ankle."  He indicated 
that based on the service medical records, it was his 
professional medical opinion that the appellant's ankle 
disabilities "are likelier than not" related to service.  

In August 2009, the appellant underwent VA medical examination at 
which he reported that he injured both ankles in Vietnam and that 
both had required casting.  He indicated that since that time, he 
had had progressively worsening pain in his ankles.  After 
examining the appellant and reviewing the claims folder, the 
examiner diagnosed the appellant as having degenerative joint 
disease of the ankles.  The examiner explained that degenerative 
joint disease was a complication from previous injuries of the 
ankles.  The examiner concluded, however, that it was less likely 
as not that the appellant's current bilateral ankle disability 
was caused by or the result of in-service ankle sprains because, 
although the appellant sustained multiple sprains and a possible 
ligamental tear while in service, the service medical records did 
not indicate which ankle.  

In a September 2009 rating decision, the RO granted service 
connection for a left ankle disability, finding that in light of 
the service treatment records documenting left ankle injuries, 
reasonable doubt had arisen regarding service origin.  The RO, 
however, denied service connection for a right ankle disability, 
finding that the service treatment records did not clearly 
establish an in-service right ankle injury.  

At a May 2010 Board hearing, the appellant reiterated his 
contentions to the effect that he had injured both ankles during 
service.  He recalled that he had initially injured his right 
ankle in Vietnam, in approximately 1969, when he fell while 
running to seek cover from incoming rounds.  


Applicable Law

New and Material Evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2010).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Service connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

Service connection for certain diseases, such as arthritis, may 
be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2010).  In such cases, the disease is presumed under 
the law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2010).

In the case of any veteran who has engaged in combat with the 
enemy, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of such 
service, even though there is no official record of such 
incurrence or aggravation.  Every reasonable doubt shall be 
resolved in favor of such veteran.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2010).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

As set forth above, in an August 2001 rating decision, the RO 
denied the appellant's claim of service connection for a right 
ankle disability.  Because he did not perfect a timely appeal, 
the decision is final and not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2000).

Here, the Board notes that it has carefully considered the 
appellant's contentions to the effect that he did perfect an 
appeal of the August 2001 rating decision by submitting a VA Form 
9 in October 2003.  There is a well established "presumption of 
regularity" under which it is presumed that Government officials 
have properly discharged their official duties.  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); 
see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

In this case, other than the assertions of the appellant, the 
record on appeal contains no indication that a VA Form 9 was 
received by VA in October 2003, or at any time prior to the 
expiration of the appeal period.  The U.S. Court of Appeals for 
Veterans Claims (Court) has made clear that the statements of a 
claimant, standing alone, are not sufficient to constitute the 
type of clear evidence to the contrary which is sufficient to 
rebut the presumption of regularity in the administrative 
process.  McCullough v. Principi, 15 Vet. App. 272 (2001); YT v. 
Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 
(1995); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000) (noting that "Government officials are presumed to carry 
out their duties in good faith and proof to the contrary must be 
almost irrefutable to overcome that presumption.").  Thus, the 
Board must presume that had the appellant submitted a substantive 
appeal in October 2003, that document would have been associated 
with his claims folder.  Because it is not, the August 2001 
rating decision denying service connection for a right ankle 
disability is final and not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2000).

In this appeal, the appellant seeks to reopen the previously 
denied claim of service connection for a right ankle disability.  
Despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

Thus, the Board has reviewed the entire record, with particular 
attention to the additional evidence received since the final 
August 2001 rating decision.  As discussed in detail above, the 
additional evidence received includes a statement from the 
appellant's VA physician linking the appellant's current right 
ankle disability to an injury sustained during active service.  

This evidence is new in that it was not previously of record.  
Additionally, given the basis for the prior denial, the Board 
further concludes that this evidence is material, sufficient to 
warrant reopening of the claim of service connection for a right 
ankle disability.  38 C.F.R. § 3.156(a).

Turning to the merits of the claim, the appellant contends that 
his current right ankle disability, degenerative joint disease, 
is causally related to in-service right ankle injury.  

Again, the record on appeal includes statements from the 
appellant, including his sworn hearing testimony in May 2010, 
detailing an in-service right ankle injury.  Having observed his 
demeanor at the May 2010 hearing, the Board finds the appellant's 
testimony to be credible.  The Board also notes that the 
appellant's recollections of an in-service right ankle injury may 
be corroborated by his service treatment records, although, as 
discussed above, they are somewhat illegible.  Nonetheless, 
affording the appellant the benefit of the doubt, the Board 
concludes that there is sufficient evidence to establish that the 
appellant sustained trauma to his right ankle during service.  
See 38 U.S.C.A. §§ 1154(b), 5107(b).  

In addition to the evidence of an in-service right ankle injury, 
the record on appeal contains medical opinions from two VA 
physicians establishing an association between trauma and the 
subsequent development of degenerative joint disease.  Indeed, 
the appellant's VA physician specifically concluded in March 2009 
that the appellant's current right ankle disability was due to 
in-service injury.  Although the August 2009 VA examiner 
concluded that it was less likely than not that the appellant's 
current right ankle disability was related to his active service, 
such opinion was based on the absence of evidence of an in-
service right ankle injury.  As discussed above, however, the 
appellant has credibly testified to an in-service right ankle 
injury and his service medical records appear to corroborate his 
recollections.  Thus, the August 2009 medical opinion is of 
limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a 
medical opinion based upon an inaccurate factual premise is not 
probative); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (discussing factors for determining probative value of 
medical opinions)..

In summary, the Board finds that the most probative evidence 
establishes that the appellant sustained a right ankle injury 
during service and that his current right ankle disability, 
degenerative joint disease, is causally related to that in-
service injury.  As noted above, under the benefit-of-the-doubt 
rule, for the appellant to prevail, there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  In 
other words, the preponderance of the evidence must be against 
the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. 
at 54.  Given the evidence set forth above, such a conclusion 
cannot be made in this case.  Thus, the Board finds that service 
connection for a right ankle disability is warranted.


ORDER

Entitlement to service connection for a right ankle disability is 
granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


